DETAILED ACTION
Drawings
The drawings were received on 12/08/2021.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, as currently amended, Lines 9-11 recite a second operation portion that is provided to prepare a movement of the moving member to its selected final position “when the final movement position is selected by being operated”, rendering the claim indefinite insofar as it is not clear how a position is selected by “being operated”. Perhaps the claim was intended to read that the second operation portion was operated to select said final position, e.g., --a second operation portion, provided on the operation panel to prepare a movement of the moving member to a selected final movement position, wherein said final movement position is selected through the operation of the second operation portion--.
Further with respect to Claim 1, Lines 13-15 recite a third operation portion that is provided to “initiate” the movement of the moving member “to the final moving position by being operated after the second operation portion is operated”, rendering the claim indefinite insofar as it is unclear how a final movement position is initiated “by being operated”, and how said third operation portion is arranged when it is not recited as being provided.  Perhaps the claim was intended to read that the third operation portion was provided and operated to initiate the movement of said moving member to said final position, e.g., --a third operation portion, provided on the operation panel to initiate the movement of the moving member to said selected final movement position, wherein said initiated movement is begun by operating said third operation portion after said second operation portion is operated”.
Further with respect to Claim 1, Lines 16-18 recites that a plurality of “lamps” are provided in each of the first operation portions “such that one of the plurality of first operation portions possesses a corresponding one of the plurality of lamps”, rendering the claim indefinite insofar as it is unclear if this is meant to denote a one-to-one relationship for each first operation portion and each lamp, or that at least one lamp must be present in at least one first operation portion, e.g. perhaps the claim should read --such that at least one of said plurality of lamps is provided in each one of said plurality of first operation portions-- or similar?
Further with respect to Claim 1, it is unclear how the calculated moving direction(s) of said moving member to get to its final movement position, which is recited in Lines 19-21, is related to the operation portions without circuitry, or a processor/computer, storing and communicating said calculated directions to the operation portions. From the specification, it appears that said second operation portions are intended to represent buttons for choosing pre-programmed paths/trajectories having pre-selected direction(s) of movement, but this limitation cannot be imported from the specification without recitation, and no element is recited in the claim for programming, storing, and/or communicating said chosen movement path(s) programs.
Further with respect to Claim 1, Lines 22-26 recite a “moving direction display unit” that is “configured to turn on one of the plurality of lamps provided in one of the plurality of the first operation portions corresponding to the moving direction of the moving member”, rendering the claim indefinite insofar as it is unclear how a “display unit” is configured to operate lamps in a separate operation portion when there is no program, computer, circuitry or processing element recited to connect said display to said operation portion. The examiner is unsure if the “moving direction display unit”, like the “moving direction calculation unit”, is intended to be a unit within a computing/processing device or circuitry, or how these are related - for example, what physical, digital communication and/or programming functions connect these elements to the operation portions, lamps, and their functions? 
Claims 2-4 are rejected by virtue of their dependency.
Response to Arguments
Applicant’s arguments, see Applicant Amendments, filed 12/08/2021, with respect to objections to the drawings and specification, and prior art rejections of the claims, have been fully considered and are persuasive.  The objections to the drawings and specification, and prior art rejections of the claims have been overcome by the amendment.
Applicant’s arguments with respect to 35 USC 112 rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record for any matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-4 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of possibly allowable subject matter: 
With respect to Claim 1, as it is best understood, the prior art of record teaches many of the elements of the claimed invention, including radiographic imaging apparatus which use computerized programing of trajectories for the imaging device and/or the patient table, said programmed trajectories being able to be stored and selected by operation of a single program button, and devices - both radiographic imaging device supports and other support-style, automatic movement devices - wherein manual movement buttons (the buttons arranged on an operation panel in the same direction as their respective movement directions) light up upon operation, and wherein said movement direction buttons also light up when operating under the chosen program control, and all of said operations being under computerized/digital control, with digital communication between the operation elements, processing circuitry, and movement elements.
However, the prior art of record does not seem to teach or fairly suggest the apparatus wherein program control and movement is accompanied by physically separate lamps in each directional and program selection button, e.g. separate light bulbs rather than LED lights/pixels in a computer display (with or without a touchscreen) and this subject matter may be allowable depending on how the lamp elements and program elements, as well as their functions, are defined by amended claim language.
Claims 2-4 would be allowable by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S Patent Application Publication (US 20140284146 A1) and Japanese patent documents: (JP 2002/272221 A, JP 2007/061964 A, and JP 2013/010138 A) teach apparatus with movement controls that light up both when activated and to indicate the movement taking place at any current time during operation, wherein said operation may be programed, but do not specifically teach single, physically separate, lamps in each indicator light, or how they are specifically run when individual buttons for a programmed sequence are pressed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        01/10/2022